83545: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25207: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83545


Short Caption:ARMSTRONG VS. U.S. BANK NAT'L ASS'NCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A796941Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTyrone Keith Armstrong
					In Proper Person
				


RespondentOcwen Loan Servicing, LLCJeffrey S. Allison
							(Houser LLP)
						


RespondentPHH Mortgage CorporationJeffrey S. Allison
							(Houser LLP)
						


RespondentU.S. Bank National AssociationMark J. Connot
							(Fox Rothschild, LLP/Las Vegas)
						Kevin M. Sutehall
							(Fox Rothschild, LLP/Las Vegas)
						


RespondentWestern Progressive-Nevada, Inc.Jeffrey S. Allison
							(Houser LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/28/2021Filing FeeAppeal Filing fee waived.  In forma pauperis. (SC)


09/28/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-27881




09/28/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-27885




09/30/2021Notice/IncomingFiled Notice of Appearance of Counsel (Mark J. Connot and Kevin M. Sutehall of the law firm Fox Rothschild LLP, hereby appear as counsel of record for Respondent U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage Pass-Through Certificates, Series 2007-BC3). (SC)Y21-28096




10/01/2021Order/ProceduralFiled Order Directing Transmission of Record. Record due: 30 days. (SC)21-28257




10/08/2021Record on Appeal DocumentsFiled Record on Appeal Volumes 1-27 Via FTP. (SC)21-28908




10/13/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 92-96, 1720-1722, 2222-2224, and 2729-2736. (SC)


10/15/2021Transcript RequestFiled Civil Proper Person Transcript Request Form. Dates: 6/2/21 and 7/28/21. Court Reporter: Yvette G. Sison. (SC)21-29720




10/18/2021Docketing StatementFiled Proper Person Civil Docketing Statement. (SC)21-29950




10/21/2021Order/ProceduralFiled Order Directing Transmission of Record.  Record on Appeal due:  30 days.  (SC)21-30292




10/25/2021Order/ProceduralFiled Order Vacating Order.  On October 21, 2021, this court inadvertently entered a second order directing transmission of the record in this appeal. The record has been transmitted; accordingly this court vacates the order entered October 21, 2021.  (SC)21-30684




01/25/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: February 9, 2022. (SC)22-02455




02/09/2022Order/Clerk'sFiled Corrected Order Granting Extension Per Telephonic Request. Appellant's informal brief or opening brief due: February 9, 2022. (SC)22-04365




02/11/2022MotionFiled Appellant's Proper Person Motion to Submit Appendix for Filing Pursuant to NRAP 27 and 30. (SC)22-04688




02/11/2022BriefFiled Appellant's Proper Person Opening Brief. (SC)22-04689




02/22/2022Order/ProceduralFiled Order Denying Motion. Appellant has filed a motion for leave to file an appendix in this pro se appeal based on the language inadvertently included in an order from the clerk's office granting a telephonic extension. The motion is denied. Respondents need not file a response to the brief unless directed to do so by this court. NRAP 46A(c).  The clerk shall return, unfiled, the appendix received on February 11, 2022. (SC)22-05736




03/07/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents' Answering Brief due:  March 28, 2022. (SC)22-07228




03/28/2022BriefFiled Respondent's Answering Brief (Respondent U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Mortgage Pass-Through Certificates, Series 2007-BC3). (SC)22-09594




03/28/2022AppendixFiled Respondents' Joint Appendix (Volume 1). (SC)22-09602




03/28/2022AppendixFiled Respondents' Joint Appendix (Volume 2). (SC)22-09604




03/28/2022BriefFiled Joinder to Answering Brief by U.S. Bank National Association, as Trustee. (SC)22-09606




03/28/2022AppendixFiled Respondents' Joint Appendix (Volume 3). (SC)22-09607




03/28/2022AppendixFiled Respondents' Joint Appendix (Volume 4). (SC)22-09608




03/28/2022AppendixFiled Respondents' Joint Appendix (Volume 5). (SC)22-09609




03/28/2022AppendixFiled Respondents' Joint Appendix (Volume 6). (SC)22-09610




03/28/2022AppendixFiled Respondents' Joint Appendix (Volume 7). (SC)22-09611




03/28/2022AppendixFiled Respondents' Joint Appendix (Volume 8). (SC)22-09612




03/30/2022Notice/IncomingFiled Errata to Respondent U.S. Bank National Association, as Trustee for Structured Asset Securities Corporation Pass-Through Certificates, Series 2007-BC3's Answering Brief and Respondents' Joint Appendix. (SC)22-09821




05/31/2022Case Status UpdateBriefing Completed/To Screening.  (SC)


08/11/2022Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding. "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order." fn4 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/AS/MG. (SC)22-25207





Combined Case View